[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1(v)

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Settlement Agreement”) is entered into
by and among Onyx Pharmaceuticals, Inc. (“Onyx”), a Delaware corporation, on the
one hand, and Bayer Corporation, an Indiana corporation, Bayer AG, a German
corporation, Bayer HealthCare LLC, a Delaware limited liability company, and
Bayer Pharma AG, a German corporation and successor-in-interest to Bayer
Schering Pharma AG, a German corporation (collectively, “Bayer”), on the other
hand (Onyx and Bayer collectively referred to as the “Parties”). This Settlement
Agreement shall be effective as of the date last executed by any Party
(“Effective Date”).

WHEREAS, Onyx and Bayer Corporation (successor-in-interest to Miles, Inc.) are
parties to a Collaboration Agreement dated April 22, 1994, as amended from time
to time (the “Collaboration Agreement”), under which the Parties developed and
are jointly commercializing the pharmaceutical product now marketed under the
trademark Nexavar®;

WHEREAS, Bayer is clinically developing a pharmaceutical product known as
regorafenib;

WHEREAS, on May 15, 2009, Onyx filed a Complaint against Bayer Corporation and
Bayer AG in the United States District Court for the Northern District of
California (Case No. C09-02145 EMC) (the “Litigation”);

WHEREAS, on June 15, 2009, Onyx filed a First Amended Complaint that named as
additional defendants Bayer HealthCare LLC and Bayer Schering Pharma AG;

WHEREAS, on June 16, 2010, Onyx filed a Second Amended Complaint against Bayer
Corporation, Bayer AG, Bayer HealthCare LLC and Bayer Schering Pharma AG
(collectively, the Original, First and Second Amended Complaints referred to
herein as the “Complaint”);



--------------------------------------------------------------------------------

WHEREAS, Bayer HealthCare LLC is the successor-in-interest to Bayer Corporation;

WHEREAS, in the Complaint, Onyx has alleged causes of action for Breach of
Contract, Breach of the Implied Covenant of Good Faith and Fair Dealing, Breach
of Fiduciary Duty, and Declaratory Relief, all arising out of Bayer’s actions
and conduct with respect to Nexavar and regorafenib;

WHEREAS, on June 30, 2010, Bayer filed its Answer and Affirmative Defenses
denying any and all liability in the Litigation; and

WHEREAS, the Parties, without admitting any liability whatsoever, desire to
compromise, settle and discharge any and all claims asserted in the Litigation
and any related disputes by entering into this Agreement, and to set forth
certain agreements regarding both Nexavar and regorafenib.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, including good and valuable consideration, the sufficiency of which is
hereby acknowledged, it is agreed as follows:

1. Dismissal of Action: No later than one (1) business day after Onyx’s receipt
of the fully-executed contracts referred to in Paragraph 4 below, Onyx shall
file a request for dismissal of the Complaint with prejudice. Upon entry of the
Dismissal, counsel for Onyx shall provide counsel for Bayer with a file-endorsed
copy of the Dismissal.

2. Releases:

As used in this Settlement Agreement, the term “Affiliate” shall have the
meaning given to it in Section 1.3 of the Collaboration Agreement, as amended in
the Fourth Amendment to the Collaboration Agreement (referred to below).

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a): Effective upon receipt by Onyx of the fully-executed agreements referred to
in Paragraph 4 below, Onyx hereby fully and unconditionally releases and forever
discharges Bayer and any company that is currently an Affiliate of a Bayer
entity named in the Complaint, the successor of each of them, and the present or
former officers, directors, agents or employees of Bayer (hereinafter
collectively referred to as the “Bayer Releasees”), from any and all claims,
causes of action, charges, complaints, demands, actions, and liabilities Onyx
may have, of any nature whatsoever, known or unknown, suspected or unsuspected,
legal or equitable that (i) Onyx or any company that is currently an Affiliate
of Onyx, or successors thereof, may have against the Bayer Releasees and
(ii) could have been asserted in the Litigation or arise, in whole or in part,
in any way associated with the facts alleged in the Complaint, and pertain to
events, acts, conduct or omissions occurring prior to the Effective Date.

(b): Effective upon the effectiveness of the release provided for in Paragraph
2(a) above, Bayer hereby fully and unconditionally releases and forever
discharges Onyx and any company that is currently an Affiliate of Onyx, the
successor of each of them, and the present or former officers, directors, agents
or employees of Onyx (hereinafter collectively referred to as the “Onyx
Releasees”), from any and all claims, causes of action, charges, complaints,
demands, actions, and liabilities Bayer may have, of any nature whatsoever,
known or unknown, suspected or unsuspected, legal or equitable that (i) Bayer or
any company that is currently an Affiliate of Bayer, or successors thereof, may
have against the Onyx Releasees and (ii) could have been asserted in the
Litigation or arise, in whole or in part, in any way associated with the facts
alleged in the Complaint, and pertain to events, acts, conduct or omissions
occurring prior to the Effective Date.

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Collaboration Agreement remains in full force
and effect without modification except as set forth in the Operative Agreements
(defined below), and nothing contained herein shall be construed to release,
waive or discharge the Parties from their ongoing or future obligations under
the Collaboration Agreement (as amended), the Agreement Regarding Regorafenib,
or this Settlement Agreement.

3. Unknown Claims: The Parties each expressly assume the risk that by entering
into this Settlement Agreement and the releases contained herein, each will
forever waive claims, causes of action, and damages that may exist before the
Effective Date of this Settlement Agreement, but which it does not know of, or
suspect to exist, and which, if known, would have materially affected the
Party’s decision to enter into this Settlement Agreement. In that regard, the
Parties acknowledge that they have been informed by their counsel of the
provisions of Section 1542 of the Civil Code of the State of California, and
expressly waive and relinquish all rights and benefits which they might have had
under that section which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties hereby expressly waive and relinquish all rights and benefits under
that Section 1542 of the Civil Code of the State of California and any law or
legal principle of similar effect in any jurisdiction with respect to the
release granted in this Settlement Agreement.

4. Execution of Additional Agreements:

a. Agreement Regarding Regorafenib: Concurrent with execution of this Settlement
Agreement, the Parties shall execute and deliver the Agreement Regarding
Regorafenib in the form attached hereto as Exhibit A.

 

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

b. Fourth Amendment to the Collaboration Agreement: Concurrent with execution of
this Settlement Agreement, the Parties shall execute and deliver the Fourth
Amendment to the Collaboration Agreement in the form attached hereto as Exhibit
B.

The Agreement Regarding Regorafenib and the Fourth Amendment to the
Collaboration Agreement are referred to collectively as the “Operative
Agreements.” The execution and delivery of both of the Operative Agreements is a
condition precedent to the effectiveness of this Settlement Agreement.

5. Acknowledgement of Consideration: Bayer and Onyx each acknowledge that the
consideration being received by it for the execution of the Operative Agreements
includes, in each case, the performance of this Settlement Agreement, and
acknowledges the sufficiency of consideration for each such agreement.

6. Bayer Healthcare Performance Guarantee: The Operative Agreements (together
with the underlying Collaboration Agreement and Co-Promotion Agreement,
collectively referred to for purposes of this Section 6 as the “Interrelated
Agreements”) provide for the performance by one or more Bayer Affiliates which
may not be, in each case, party to such Interrelated Agreements. In order to
avoid any ambiguity as to the appropriate parties, forum and venue for the
enforcement of rights by Onyx under the Interrelated Agreements, Bayer
HealthCare LLC hereby unconditionally and irrevocably guarantees the prompt and
complete performance of the Interrelated Agreements, in each case as may be
amended from time to time, by its Affiliates, and in consideration for such
performance guarantee, the parties to this Settlement Agreement further agree as
follows: (a) If any dispute arises from and after the Effective Date in
connection with any of the Interrelated Agreements, and if Onyx is unable to
amicably address and resolve such dispute directly with the relevant Affiliate,
Onyx shall promptly notify Bayer HealthCare

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

LLC, and Bayer HealthCare LLC shall be given a reasonable period of time in
which to perform or secure the Affiliate’s performance of the relevant
Interrelated Agreement; (b) should Bayer HealthCare LLC thereafter fail to
perform or secure such performance on a timely basis, Onyx shall, in accordance
with the terms and conditions of the relevant Interrelated Agreement, seek to
enforce such Interrelated Agreement against Bayer HealthCare LLC, and only
against Bayer HealthCare LLC, without any obligation or right to first seek
performance by such Affiliate or exhaust any remedy under such Interrelated
Agreement; (c) any legal action which Onyx is permitted to bring pursuant to any
Interrelated Agreement from and after the Effective Date shall be brought
exclusively against Bayer HealthCare LLC in the manner and under the procedures
set forth in the relevant Interrelated Agreement(s), irrespective of the Bayer
Affiliate that may be a party to such Interrelated Agreement, and Onyx shall not
seek to enforce the relevant Interrelated Agreement against any other Bayer
Affiliate unless and until Onyx shall have first exhausted its remedies against
Bayer HealthCare LLC; (d) any legal action brought against Bayer HealthCare LLC
shall be brought only in the forum or venue and under the applicable law as
provided for claims against Bayer HealthCare LLC in Section 25.1 of the
Collaboration Agreement, as amended; and (e) promptly following the Effective
Date, Bayer HealthCare LLC shall enter an appropriate agreement with each
relevant Bayer Affiliate confirming that such Bayer Affiliate shall comply with
any valid discovery requests of Onyx in connection with any such legal action by
providing the relevant information to Bayer HealthCare LLC in order to allow it
to respond on behalf of the Bayer Affiliate. The limitations on Onyx’s ability
to bring legal actions against Bayer Affiliates set forth in this Section 6
shall be subject to the condition that such Bayer Affiliates actually and timely
comply with valid discovery requests of Onyx. The performance guaranty described
in this Section 6 shall be effective notwithstanding any

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

insolvency of Bayer HealthCare LLC at any time, the extension or modification of
the obligations under any agreement as to which Bayer HealthCare LLC is
providing this performance guaranty, or the subsequent reorganization, merger or
consolidation of Bayer HealthCare LLC.

7. Disclosure: Promptly following execution of this Settlement Agreement and the
Operative Agreements, Onyx and Bayer shall each issue the press releases in the
forms attached hereto as Exhibits C-1 and C-2, respectively. Except as required
by law, regulation or the rules of any nationally-recognized securities
exchange, subsequent public disclosures by each Party related to the Litigation
(including this Settlement Agreement) shall be consistent with the content of
such press releases and related filings with the SEC or counterpart securities
regulators. Bayer acknowledges that Onyx will be required to file with the SEC
copies of this Settlement Agreement and each of the Operative Agreements and to
make disclosures in a Report on Form 8-K and subsequent filings. Onyx shall
prepare and deliver to Bayer in advance of its public filing of this Settlement
Agreement and the Operative Agreements its proposed redactions in connection
with a request for confidential treatment of the financial and other
commercially and technically sensitive information set forth in such Operative
Agreements. Onyx shall consider in good faith any requests by Bayer for edits
and additional redactions, and shall use commercially reasonable efforts to
obtain confidential treatment of this Settlement Agreement and the Operative
Agreements from the SEC as represented in the redacted version reviewed by Bayer
(with such Bayer suggestions as Onyx agreed to), provided that any submission
thereof to the SEC shall be made in Onyx’s discretion. Nothing in this Paragraph
7 shall limit a Party’s right to make disclosures which in its judgment are
required by law, regulation or the rules of any nationally-recognized securities
exchange so long as such

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

disclosing Party provides the contemplated disclosure to the other Party and
considers in good faith any redactions suggested by the other Party on a timely
basis, and uses commercially reasonable efforts to obtain confidential treatment
of such disclosure if requested by the other Party. A Party will publicly
disclose the terms of this Settlement Agreement or the Operative Agreements only
to the extent reasonably necessary in its judgment to comply with its legal
obligations.

8. Fees and Costs: Each party will bear its own fees and costs related to the
Litigation and the preparation and negotiation of this Settlement Agreement and
the Operative Agreements.

9. Binding on Successors and Assigns: This Settlement Agreement is binding upon
and shall inure to the benefit of each Party and its respective successors and
assigns, together with the present or former officers, directors, agents or
employees of each Party.

10. Governing Law and Disputes: This Settlement Agreement shall be deemed to
have been entered into and shall be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within the State of California without giving effect to any
choice or conflict of law provisions. The Parties agree that the Federal
District Court for the Northern District of California shall retain jurisdiction
over this matter to enforce the payment obligation set forth in Section 12 of
the Fourth Amendment to the Collaboration Agreement. All other disputes arising
out of or in connection with this Settlement Agreement (including whether a
dispute is subject to arbitration) shall be solely and exclusively resolved
through arbitration in San Francisco, California before a panel of three
(3) neutral arbitrators, which shall be selected as follows within thirty
(30) days from the request for arbitration: Bayer shall select one arbitrator,
Onyx shall select one arbitrator, and Bayer and Onyx shall seek to agree on the
selection of the third arbitrator; provided that if Bayer and Onyx

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

fail to agree on such third arbitrator within such thirty (30)-day period, then
the arbitrators designated by Onyx and Bayer shall select the third arbitrator
within fifteen (15) days. Judgment on the award may be entered in any court
having jurisdiction. The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rules & Procedures, except that the parties
expressly agree that any arbitration pursuant to this paragraph shall be a
“baseball-style” arbitration governed by Rule 33 of the JAMS Comprehensive
Arbitration Rules & Procedures (effective October 1, 2010). Each Party shall
bear its own costs and expenses in connection with a dispute brought under this
Article, provided that Bayer and Onyx shall share equally in the costs of the
arbitration panel and any fee imposed by JAMS. Notwithstanding any Rule to the
contrary, the parties expressly agree to the following discovery procedures for
any arbitration initiated pursuant to this paragraph. The Parties shall be
entitled to take discovery within the scope provided for in the JAMS
Comprehensive Arbitration Rules & Procedures. With respect to limits on the type
and amount of discovery, each Party shall be entitled to [ * ]. The arbitrator
may allow discovery beyond these limits upon a showing a good cause. No written
statement of reasons shall accompany the arbitration decision unless both
Parties agree that such a statement is necessary. To the extent non-monetary
relief is an issue in the arbitration, each Party shall submit its proposal
regarding non-monetary relief, and the arbitration panel shall choose between
the Parties’ proposals.

11. Entire Agreement: This Settlement Agreement, including the Operative
Agreements, constitutes the entire agreement and understanding between the
Parties with respect to the subject matters set forth herein, and supersedes and
replaces any prior agreements and understandings, whether oral or written,
between and among them with respect to such matters. The provisions of this
Settlement Agreement may be waived, altered, amended or repealed in

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

whole or in part only upon the written consent of all Parties. The Operative
Agreements may be waived, amended or repealed in whole or in part only in
accordance with the terms of each such agreement.

12. Counterparts: This Settlement Agreement may be executed in separate
counterparts by the Parties, and each counterpart when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.

13. Advice of Counsel: Each of the Parties has been represented by counsel in
the preparation of this Settlement Agreement and the Operative Agreements.

14. Interpretation: This Settlement Agreement and the Operative Agreements are
agreements among financially sophisticated and knowledgeable parties and are
entered into by the Parties in reliance upon the economic and legal bargains
contained herein and shall be interpreted and construed in a fair and impartial
manner without regard to such factors as the Party who prepared (or caused the
preparation of) such agreement or the relative bargaining power of the Parties.

15. Authority: As of the Effective Date of this Agreement, each Party hereto
represents and warrants that it is an entity duly formed, validly existing, and
in good standing under the laws of its jurisdiction of organization. Each Party
further represents and warrants that it has full power and authority to enter
into this Agreement and to perform its obligations hereunder. Each Party
represents and warrants that the execution, delivery, and performance of this
Agreement by such Party has been duly authorized by all requisite corporate
action and does not require any shareholder action or approval. Each Party
represents and warrants that the person signing this Settlement Agreement in a
representative capacity on its behalf has that Party’s authority to so sign and
that it will be bound by the signatory’s execution of this Settlement Agreement.

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

16. Severability: If any provision of this Settlement Agreement is determined to
be invalid or unenforceable, then (i) the remainder of this Settlement
Agreement, or the application of such term, covenant or condition to the Parties
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Settlement Agreement shall be valid and be enforced to the
fullest extent permitted by law; and (ii) the Parties covenant and agree to
renegotiate any such term, covenant or application thereof in good faith in
order to provide a reasonably acceptable alternative to the term, covenant or
condition of this Settlement Agreement or the application thereof that is
invalid or unenforceable, it being the intent of the Parties that the basic
purposes of this Settlement Agreement are to be effectuated.

17. Waiver: No relaxation, forbearance, delay, or indulgence by a Party in
enforcing its rights hereunder or the granting of time by such Party will
prejudice or affect its rights hereunder. No waiver of a breach or provision of
this Agreement will be deemed effective, unless provided in writing by the
allegedly waiving Party. A waiver by a Party of a breach or provision will not
operate as a waiver of any other breach or provision, or of any subsequent or
continuing breach.

18. Notice: Any notice required or permitted to be given hereunder will be given
in writing and sent by an internationally recognized overnight delivery service
(dated receipt requested). Notice shall be sent to the following addresses:

If to Bayer:

Bayer HealthCare LLC

555 White Plains Road

Tarrytown, NY 10591

Attention: Sr. VP and General Counsel

Facsimile: (914)-366-1784

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

If to Onyx:

Onyx Pharmaceuticals, Inc.

249 E. Grand Avenue

South San Francisco, CA 94080

Attention: Chief Executive Officer

Telephone: (650) 266-0000

Facsimile: (650) 266-0100

19. No Admissions: Each of the Parties acknowledge and agree that this
Settlement Agreement constitutes a compromise settlement of disputed claims.
Neither the fact of, nor any provision contained in this Settlement Agreement
nor any action taken pursuant to its terms will constitute, or be construed as,
or be asserted to be, an admission of any wrongdoing, fault or liability of any
kind on the part of either Party. This Settlement Agreement will not be offered
or be admissible as evidence against either Party or cited or referred to in any
action or proceeding except an action or proceeding to enforce this Settlement
Agreement. In any action or proceeding to enforce this Settlement Agreement in
which this Settlement Agreement is admitted into evidence or otherwise
considered, the Settlement Agreement will not constitute an admission by either
Party or a waiver of any claims or defenses the Party may have or assert.

20. Headings and Captions: Headings and captions used in this Settlement
Agreement are for ease of reference only, and do not constitute part of this
Settlement Agreement, nor will they be used as an aid in the construction
hereof.

{signature pages follow}

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and INTENDING TO BE LEGALLY BOUND, each Party hereby sets
its hand and seal as of the date set forth below.

 

Dated: October 11, 2011   ONYX PHARMACEUTICALS, INC.  

/s/ N. Anthony Coles

  By:   Dated: October 11, 2011   BAYER AG  

/s/ Roland Hartwig

  By:   General Counsel  

/s/ Alexander Bey

  By:   Alexander Bey     BHC General Counsel Dated: October 11, 2011   BAYER
PHARMA AG  

/s/ Andreas Fibig

  By:   Andreas Fibig, CEO  

/s/ E. Gardyan Eisenlohr

  By:   E. Gardyan Eisenlohr, General Counsel Dated: October 11, 2011   BAYER
HEALTHCARE LLC  

/s/ R. Scott Meece

  By:   General Counsel + Sr. Vice President Dated: October 11, 2011   BAYER
CORPORATION  

/s/ Lars Benecke

  By:   Lars Benecke     SVP, Chief Legal Officer and Secretary

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.